Mr. Justice Gary.
The question of jurisdiction in this case is based on the ground that the action of the board of county commissioners of Oconee County, in entering into the agreement with the plaintiffs relative to the bridge, was ultra vires, and not a lack of jurisdiction on the part of the authorities of Oconee County to adjudicate plaintiff’s claim; therefore, there is doubt whether the question of jurisdiction is properly before this Court for consideration. But, waiving such objection, we will proceed to show briefly why, in our opinion, said action of the board of county commissioners was not tiltra vires. A familiar maxim of law is “omnia presumimttir rite esse actaP and the presumption is that the action of the board in entering into said agreement was proper and right. It is also to be presumed, until the contrary is made to appear, that officers in acting officially had before, them such facts as justify their action; there was no testimony offered for the purpose of showing that Chattooga River was not a navigable stream, and if it is necessary to presume that it was navigable so as to show that the action of the board was valid and legal, it certainly is in the interest of the orderly administration of justice to make such presumption, and it will be made. It is also but a matter of justice to the board, to presume that.it intended to purchase that half of the bridge lying within the territorial limits of Oconee County, if it can be shown that one-half of said bridge lies within such territorial limits and is over a highway.
We will now attempt to show, in view of these presumptions; 1st. That by reason of the fact that the bridge was built over the Chattooga River, in Oconee County, where the river is the dividing line between this State and Georgia, one-half of said river was within the territorial limits of Oconee County; and 2d. That so much of said bridge as covered that part of the river within the territorial limits *64of Oconee County, was the subject of agreement within the powers and jurisdiction of said board. At the time when said agreement was made, the following statutory provisions were in force: Sec. 1 Rev. Stat. (1882). “From the State of Georgia, South Carolina is divided * * * by the Chattooga River to the North Carolina line * * * The line being low water mark at the southern shore of the most northern stream of said rivers, where the middle of the river is broken by islands; and middlethread of the stream where the rivers flow in one stream or volume.” Section 602, Rev. Stat. (1882). “County commissioners, elected in pursuance of section 19 of article IV. of the Constitution, shall have jurisdiction over roads, highways, ferries, and bridges, and all matters relating to taxes and disbursements of money for county purposes, in accordance with the provisions of law, and in every other case that may be necessary to the internal improvement and local concerns in their respective counties.” In construing section 19, art. IV., of the Constitution, in connection with section 1062 of the Rev. Stat. (1882), hereinafter mentioned, the Court in Walpole v. City Council, 32 S. C., 554, said: “Under these provisions, we cannot doubt that the county commissioners of Charleston County have exclusive jurisdiction over all the highways, ferries, bridges, and cuts, which are within the territorial limits of the county; and that the joint resolution of 1885, appointing the plaintiffs commissioners of Newtown Cut, was inconsistent with that jurisdiction, so far as it affected Charleston County, and was, therefore, unconstitutional and void.” Section 1096, Rev. Stat. (1882). “The county commissioners of the several counties of this State shall have and exercise the same powers over the navigable streams, water-courses, and cuts, within the limits of their respective counties, as they have over the highways and bridges therein, &c.” Section 1097, Rev. Stat. (1882).• “The said navigable streams, water-courses, and cuts, shall be taken and deemed as highways, and the superintendent of highways, appointed for the several highway districts, *65shall take charge of and keep the same in repair at all times.” Section 1062, Rev. Stat. (1882). “All streams which have been rendered, or can hereafter be rendered, capable of being navigated by rafts of lumber or timber by the removal therefrom of accidental obstructions, and all navigable water-courses and cuts, are hereby declared navigable streams, and such streams shall be common highways, and forever free, as well to the inhabitants of this State as to the citizens of the United States.” The foregoing authorities satisfy us that the river, where the bridge was built, was a highway; that the bridge was built where the river was partly within the territorial limits of Oconee Coimty; that so much of the bridge, to wit: one-half, was within the exclusive jurisdiction of the county commissioners of Oconee, and that the agreement touching the purchase thereof was not trttra vires.
I, therefore, concur in the opinion of Mr. Justice Pope, that the judgment of the Circuit Court should be affirmed.